Opinion issued May 18, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00683-CV
———————————
In re John doe a/k/a trooper, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          Relator,
John Doe a/k/a Trooper, petitioned for writ of mandamus asking that we vacate
the trial court’s July 15, 2011 order authorizing real parties in interest,
Robert T. Brockman and The Reynolds & Reynolds Co., to serve Google Inc.
with a deposition on written questions pursuant to Texas Rule of Civil
Procedure 202 and directing Google to produce relator’s identifying
information.[1]
          We deny the petition for writ of
mandamus.  Any pending motions are
dismissed as moot.
 
 
                                                                   Evelyn
V. Keyes
                                                                   Justice

 
 
Panel consists of Justices Keyes, Bland, and Sharp.
Justice Sharp, dissenting.
 




[1]           The underlying case is In re Robert T. Brockman and The Reynolds
& Reynolds Co., No. 2010-13724 (152nd Dist. Ct., Harris Cnty., Tex.),
the Honorable Robert Schaffer, presiding.